Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 27, 2019

                                    No. 04-19-00517-CV

                       Victor Jimenez MORENO and Lidia C. Moreno,
                                        Appellants

                                              v.

                           LGAG REALTY PARTNERS, LLC,
                                    Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI07564
                        Honorable David A. Canales, Judge Presiding


                                       ORDER
       Luis Duran, Jr.’s notification of late record is hereby NOTED. The reporter’s record is
due on or before October 21, 2019.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2019.



                                                   ___________________________________
                                                   Luz Estrada,
                                                   Chief Deputy Clerk